                            Case 2:20-mj-00336-MLP-JCC Document 19-1 Filed 07/13/20 Page 1 of 5

                          PEOPLE RELEASED PRE-TRIAL IN PROTEST-RELATED CASES INVOLVING
                        ALLEGED ARSON AND/OR POSSESSING EXPLOSIVES OR DESTRUCTIVE DEVICES

      PEOPLE       DISTRICT    CHARGES & GREATEST            SUMMARY OF ALLEGED CONDUCT 1                  CONDITIONS OF RELEASE 2
     CHARGED        & NO.    CHARGED MM SENTENCE
    Brandon        NDOH:    Four-count indictment: 3       Following detention for alleged curfew     Mr. Althof Long: $20,000 unsecured
    Althof Long    20-cr-   Conspiracy to riot and cause   violation, police searched Mr. Long,       appearance bond; passport surrender,
                   0290     civil disorder; Conspiracy     Mr. Poland, and Mr. Long’s vehicle.        travel restrictions, mental health
    Devon                   to use fire to commit any      Found inside the vehicle was a Glock       evaluation and/or counseling, drug
    Poland                  felony; Interstate travel to   .45 pistol, ammunition, a hammer, a        testing, location monitoring with
                            riot; Transporting any         BB gun, a bottle of liquid fire starter,   curfew.
                            firearm in furtherance of      two iPhones, and a bottle of liquor
                            civil disorder.                police believe was earlier looted from a   Mr. Poland: WDPA Rule 5: $20,000
                                                           store. iPhones alleged to include          unsecured appearance bond; third-
                                                           messages discussing traveling to Ohio      party custodian, location monitoring
                                                           from Pennsylvania to participate in        (home detention), no excessive alcohol
                                                           demonstrations, and to include             use. NDOH adopts WDPA bond and
                                                           statements about bringing supplies to      modifies to add travel restrictions,
                                                           make a Molotov cocktail.                   drug testing, treatment.

    Jabari Davis   EDNC:      One-count complaint: 4       Alleged arson of marked Raleigh            Third-party custodian, no excessive
                   20-mj-     Maliciously damage by        Police SUV at a police station. Fire       alcohol use, drug testing and
                   1572       means of fire a vehicle      coming from SUV’s fuel-filler area.        treatment.
                              owned by the City of         Also charred landscaping behind the
                              Raleigh which receives       SUV.
                              federal assistance.

                              5-year mandatory minimum


1
  Summary information taken from court filings and justice.gov reports.
2
  Not listed: standard conditions of supervision and other routinely imposed conditions (e.g. passport surrender; employment; residence;
search; no possessing firearms, destructive devices, dangerous weapons; no possession of controlled substances without a prescription; no
contact with victims or witnesses).
3
  18 U.S.C. § 371 (count 1); 18 U.S.C. §§ 844(h)(1) and (m) (count 2); 18 U.S.C. § 2101(a) (count 3); 18 U.S.C. § 231(a)(2) (count 4).
4
  18 U.S.C. § 844(f) (indictment waived).
                                                                                                                                             1

                                                           Exhibit A, page 1
                           Case 2:20-mj-00336-MLP-JCC Document 19-1 Filed 07/13/20 Page 2 of 5

                         PEOPLE RELEASED PRE-TRIAL IN PROTEST-RELATED CASES INVOLVING
                       ALLEGED ARSON AND/OR POSSESSING EXPLOSIVES OR DESTRUCTIVE DEVICES

      PEOPLE     DISTRICT   CHARGES & GREATEST                SUMMARY OF ALLEGED CONDUCT 1                 CONDITIONS OF RELEASE 2
     CHARGED      & NO.    CHARGED MM SENTENCE
    Terry        MDLA:    Five-count indictment: 6          Alleged to have set fire to four          Ms. Huggins and Mr. Johnson: Drug
    Dorsey 5     20-cr-   Conspiracy to commit arson        commercial establishments over the        testing and treatment, location
                 0041     affecting interstate              course of two days (Tai Industries,       monitoring (curfew), no protests
    Kenyatta              commerce; Arson affecting         Inc.; AutoZone Auto Parts Store; Tiger    unless pre-approved. Government
    Huggins               interstate commerce.              Tire Shop; and AAA Tire Shop).            withdrew motions for detention as to
                                                            Complaint alleges that each said their    both.
    Shamyrin                 5-year mandatory minimum       motive was related to the current
    Johnson                                                 protests regarding police conduct.

    Vincent      DMA:        Two-count complaint: 7         Alleged to have stood on top of a         $5,000 unsecured bond; mental health
    Eovacious    20-mj-      Civil disorder; Possession     building near a large crowd blocking      treatment, no alcohol use, location
                 4101        of an unregistered firearm.    traffic and throwing objects at police,   monitoring (home detention), third-
                                                            and from there yelled for the crowd to    party custodian.
                                                            kill police. Also alleged to have
                                                            removed a bottle with liquid inside and
                                                            attempted to insert a rag into it while
                                                            holding a lighter. When stopped and
                                                            searched, police recovered three glass
                                                            bottles filled with liquid, rags, and
                                                            lighters from his backpack. Alleged to
                                                            have said the liquid was gasoline and
                                                            that he was “with the anarchist group”
                                                            and was “waiting for an opportunity.”




5
  Detained (detention stipulation).
6
  18 U.S.C. §§ 844(n) and (i) (count 1); 18 U.S.C. §§ 844(i) and 2 (counts 2–5).
7
  18 U.S.C. § 231(a)(3); 26 U.S.C. §§ 5861(d) and 5871.
                                                                                                                                             2

                                                            Exhibit A, page 2
                          Case 2:20-mj-00336-MLP-JCC Document 19-1 Filed 07/13/20 Page 3 of 5

                         PEOPLE RELEASED PRE-TRIAL IN PROTEST-RELATED CASES INVOLVING
                       ALLEGED ARSON AND/OR POSSESSING EXPLOSIVES OR DESTRUCTIVE DEVICES

      PEOPLE      DISTRICT   CHARGES & GREATEST             SUMMARY OF ALLEGED CONDUCT 1                   CONDITIONS OF RELEASE 2
     CHARGED       & NO.    CHARGED MM SENTENCE
    Samuel Frey 8 DMN:     One-count indictment: 9         Alleged arson of health and nutrition      Mental health assessment and
                  20-cr-   Arson.                          store. Mr. Frey alleged to be captured     treatment, location monitoring (home
                  0129                                     on video pouring flammable hand            detention), halfway house, no alcohol
                           5-year mandatory minimum        sanitizer onto a shelving unit and         use, drug testing.
                                                           igniting it.

    Cyril        WDTX:      One-count complaint: 10        Video alleged to capture Mr. Lartigue      No excessive alcohol use, drug testing
    Lartigue     20-mj-     Possession of an               manufacturing a destructive device in a    and treatment, location monitoring
                 0501       unregistered firearm           parking lot next to Austin Municipal       (home detention).
                            (destructive device).          Court’s entrance. Alleged to have fled
                                                           when police entered the area, leaving      Magistrate Judge ordered release;
                                                           the device behind. Upon arrest, a bottle   District Court Judge upheld release on
                                                           containing lighter fluid, rags, and a      government appeal of release order.
                                                           butane lighter found in his backpack.




8
  A second person was initially charged with Mr. Frey and released on bond with conditions including drug testing and treatment, location
monitoring (home detention), and mental health assessment and treatment. The government subsequently moved to dismiss charges against
her.
9
  18 U.S.C. § 844(i).
10
   26 U.S.C. § 5861(d).
                                                                                                                                              3

                                                           Exhibit A, page 3
                            Case 2:20-mj-00336-MLP-JCC Document 19-1 Filed 07/13/20 Page 4 of 5

                            PEOPLE RELEASED PRE-TRIAL IN PROTEST-RELATED CASES INVOLVING
                          ALLEGED ARSON AND/OR POSSESSING EXPLOSIVES OR DESTRUCTIVE DEVICES

   PEOPLE        DISTRICT   CHARGES & GREATEST                SUMMARY OF ALLEGED CONDUCT 1                  CONDITIONS OF RELEASE 2
  CHARGED         & NO.    CHARGED MM SENTENCE
 Colinford       EDNY:    Seven-count indictment: 11        Ms. Rahman is alleged to have thrown      Mattis and Rahman: $250,000 bond
 Mattis          20-cr-   Use of explosives; Arson;         a Moltov cocktail at a parked,            secured by sureties; mental health
                 0203     Using an explosive to             unoccupied, NYPD vehicle and fled in      evaluation and treatment, location
 Urooj                    commit a felony; Arson            a tan mini-van driven by Mr. Mattis.      monitoring (home detention).
 Rahman                   conspiracy; Use of a              Government indicates Moltov cocktail
                          destructive device; Civil         components were located in the mini-      Magistrate Judge ordered release;
                          disorder; Possession and          van upon stop and arrest, and that        District Court Judge upheld release on
                          making a destructive device.      Ms. Rahman offered Moltov cocktails       government appeal; Second Circuit
                                                            to others.                                stayed release order pending appeal,
                             45-year mandatory                                                        then upheld release order on appeal.
                             minimum

 LaTroi          DUT:         One-count information: 12     Video alleged to depict Mr. Newbins       Drug testing and treatment, mental
 Newbins         20-cr-       Arson in interstate           throwing “combustible material” onto      health evaluation and treatment,
                 0182         commerce.                     overturned, burning marked Salt Lake      location monitoring (home detention).
                                                            City Police Department patrol car.
                              5-year mandatory minimum      Video alleged to also depict
                                                            Mr. Newbins standing on top of
                                                            overturned patrol car before it was lit
                                                            on fire.




11
   18 U.S.C. §§ 844(f)(1), 2 and 3551 et seq. (count 1); 18 U.S.C. §§ 844(i), 2 and 3551 et seq. (count 2); 18 U.S.C. §§ 844(h)(1), 2 and
3551 et seq. (count 3); 18 U.S.C. §§ 844(n) and 3551 et seq. (count 4); 18 U.S.C. §§ 924(c)(1)(B)(ii), 2 and 3551 et seq. (count 5); 18 U.S.C.
§§ 231 (a)(3), 2 and 3551 et seq. (count 6); 26 U.S.C. §§ 5861(d) and 5861(f); 18 U.S.C. §§ 2 and 3351 et seq. (count 7).
12
   18 U.S.C. §§ 844(i) and 2 (indictment waived).
                                                                                                                                             4

                                                            Exhibit A, page 4
                            Case 2:20-mj-00336-MLP-JCC Document 19-1 Filed 07/13/20 Page 5 of 5

                            PEOPLE RELEASED PRE-TRIAL IN PROTEST-RELATED CASES INVOLVING
                          ALLEGED ARSON AND/OR POSSESSING EXPLOSIVES OR DESTRUCTIVE DEVICES

   PEOPLE        DISTRICT    CHARGES & GREATEST               SUMMARY OF ALLEGED CONDUCT 1                   CONDITIONS OF RELEASE 2
  CHARGED         & NO.    CHARGED MM SENTENCE
 Justin Spry     DNJ:     Two-count complaint: 13           Video alleged to capture Mr. Spry and       $150,000 unsecured bond; third-party
                 20-mj-   Attempt to damage                 another attempting to ignite a marked       custodian, drug testing and treatment,
                 3013     government property by            police vehicle by stuffing cloth into the   mental health testing and treatment,
                          fire; Attempt to damage           gas tank and lighting it. Mr. Spry          location monitoring (home detention),
                          property in commerce by           alleged to have attempted to flee law       no social media posts regarding
                          fire.                             enforcement when arrested.                  subject of complaint.

                              5-year mandatory minimum

 Tyree           DNV:         Four-count indictment: 15     Alleged to have set fire to an              Mr. Walker: Conditions include
 Walker          20-cr-       Conspiracy to commit arson    unoccupied Las Vegas Metropolitan           location monitoring and third-party
                 0126         (two counts); Arson (two      Police Department (LVMPD) patrol            custodian. Full conditions not
 Devarian                     counts).                      vehicle. Government indicates a social      available (bond not posted to docket).
 Haynes                                                     media video captured the event,             District Court upholds release order
                              5-year mandatory minimum      leading to identifications and arrests.     and adds condition: no protests for 30
 Ricardo                                                    Video alleged to depict Mr. Haynes          days without Pretrial Services
 Densmore 14                                                pouring liquid from a gas can through       permission.
                                                            a broken or missing window of the
                                                            patrol vehicle, Mr. Walker igniting the     Mr. Haynes: No excessive alcohol use,
                                                            liquid, and Mr. Haynes dropping the         drug testing and treatment, mental
                                                            gas can into the patrol vehicle. All        health treatment; COVID-19 related
                                                            three people charged are alleged to         conditions. District Court upholds
                                                            have fled upon hearing sirens from an       release order and adds condition: no
                                                            approaching LVMPD vehicle.                  protests for 30 days without Pretrial
                                                                                                        Services permission.



13
   18 U.S.C. §§ 844(f)(1) and 2 (count 1); 18 U.S.C. §§ 844(i) and 2 (count 2).
14
   Ordered detained by District Court Judge on government appeal of Magistrate Judge’s release order.
15
   18 U.S.C. § 844(n) (counts 1 and 3); 18 U.S.C. §§ 844(i) and 2 (count 2); 18 U.S.C. §§ 844(f)(1) and 2 (count 4).
                                                                                                                                             5

                                                            Exhibit A, page 5
